As filed with the Securities and Exchange Commission on September 16, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DRAGON BRIGHT MINTAI BOTANICAL TECHNOLOGY (CAYMAN) LIMITED (Exact name of registrant as specified in its charter) Cayman Islands N/A (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Room B, 19/F, Hillier Commercial Building 89-91 Wing Lok Street Sheung Wan, Hong Kong Telephone: + (Address and telephone number of registrant’s principal executive offices) C T Corporation System 111 Eighth Avenue New York, New York 10011 Telephone: (212) 894 – 8800 (Name, address and telephone number of agent for service) Copies to: David A. Sakowitz, Esq. Simon Luk, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166 Tel: +1-212-294-6700 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Shares, par value $0.0001 per Share $0.12 (2) An indeterminate number of additional shares shall be issuable pursuant to Rule 416 under the Securities Act of 1933, as amended, to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416. Estimated in accordance with Rule 457 solely for the purpose of computing the amount of the registration fee based on the most recent price at which we sold our shares. As of the date hereof, there is no established public market for the shares being registered.The selling shareholders may sell our shares at prevailing market price or privately negotiated prices. The Registrant hereby amends this registration statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on the date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. The preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED, 2011 DRAGON BRIGHT MINTAI BOTANICAL TECHNOLOGY (CAYMAN) LIMITED 131,000,000 Shares This prospectus registers for resale by our selling shareholders up to 131,000,000 of our shares.The selling shareholders may be deemed to be underwriters.Our shares are not now nor have they ever been listed or quoted on any stock exchange or quotation system.We intend to have our shares quoted on the OTC Bulletin Board or another quotation system, such as OTCQX.The selling shareholders may sell the shares at a fixed price of $0.12 per share, until our shares are quoted on the OTC Bulletin Board or another quotation system, such as OTCQX, and thereafter at prevailing market prices or privately negotiated prices.If we are successful in having our shares quoted on the OTC Bulletin Board or another quotation system, such as OTCQX, the selling shareholders subsequently may offer to sell the shares being offered in this prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. We will not receive any proceeds from the resale of our shares by the selling shareholders.We will pay for all costs associated with this registration statement and prospectus.The selling shareholders will receive the proceeds from the sale of the shares being registered in this registration statement and prospectus.The selling shareholders received our shares either through subscription from our private placements in May 2011 and August 2011 or through a share swap transaction in which the former shareholders of Dragon Bright Mintai Botanical Technology Company Limited, or Dragon Bright HK, a private company incorporated with limited liability under the laws of the Hong Kong Special Administrative Region of the People’s Republic of China, exchanged their shares of Dragon Bright HK for our shares at an exchange rate of 1-for-1.As of the date hereof, there is no established public market for the shares being registered.If the selling shareholders sell all of their shares at $0.12 per share, they may be expected to receive approximately $15,720,000, estimated as follows: Proceeds to Selling Shareholders Per Share Total An investment in our shares involves a high degree of risk.You should invest in our shares only if you can afford to lose your entire investment. You should carefully consider the various risk factors described under “Risk Factors” beginning on page 10 of this prospectus before investing in our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Please read this prospectus carefully.You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different information. The date of this prospectus is , 2011. TABLE OF CONTENTS Page Prospectus Summary 4 Risk Factors 10 Special Notes Regarding Forward-looking Statements 20 Use of Proceeds 20 Dividend Policy 20 Exchange Rate Information 21 Capitalization 22 Dilution 22 Corporate Structure 22 Selected Consolidated Financial Data 24 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Industry 41 Business 42 Regulations 54 Management 58 Principal and Selling Shareholders 61 Plan of Distribution 65 Related-Party Transactions 67 Description of Share Capital 69 Shares Eligible for Future Sale 78 Taxation 78 Enforceability of Civil Liabilities 86 Legal Matters 87 Experts 87 Expenses Related to This Offering 88 Where You Can Find More Information 88 Index to Consolidated Financial Statements 89 You should rely only on the information contained in this prospectus or in any related free writing prospectus. Neither we nor the selling shareholders have authorized anyone to provide you with information different from that contained in this prospectus. The selling shareholders are offering to sell, and seeking offers to buy, the shares only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is current only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the shares. 3 PROSPECTUS SUMMARY You should read the following summary together with the entire prospectus, including the more detailed information in our consolidated financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider, among other things, the matters discussed in “Risk Factors,” and our consolidated financial statements and notes to those consolidated financial statements, beginning on page F-1, before making an investment decision. Overview We are in the initial stages of developing a business in the forest seedling industry. Our main business is the mass propagation and sale of bamboo-willow seedlings and our secondary business is the sale of bamboo-willows as wood pulp generated from our trial bamboo-willow tree plantation business.We have developed a three-year plan of operations to develop our bamboo-willow seedling cultivation base and we expect to start generating revenue in the first quarter of 2012.However, there is no guarantee that we will generate any revenues. Bamboo-willow is a type of Salicaceae plant and is a hybrid of Chimonobambusa Marmorea, Chosenia Arbutifria and Salix Linearistipularis. Its natural characteristics include fast growth, high cultivation density and strong resistance to diseases.It is also highly adaptable to a wide range of climatic and soil conditions. Bamboo-willow is expected to have an economic life of 13 years. Based on studies of the wood density, natural lightness, chemical constitution and fiber quality of bamboo-willow conducted by China National Pulp & Paper Research Institute, Beijing in 2009, it also can be used as a fast growing pulp material for papermaking. We are also in the process of developing a business model focusing on the application and commercialization of an aeroponics cultivation technology for agricultural and botanical cultivation, known as the Taiwan Fast Plant Propagation Technology, or TFPPT.TFPPT is an emerging technology for rapid, uniform and mass propagation and growth of high-quality seedlings and plantlets.We believe the successful application of TFPPT can provide us with significant competitive advantages in our business of mass propagation of bamboo-willow seedlings. Since November 2010, we have been planning for the development of our business.We had planted 10,000 bamboo-willow super mother saplings for our seedling propagation operation by mid-March 2011. Propagation of bamboo-willow is done by stem cutting and transplanting the stems to soil. On average, we cut 18 seedlings every 20 days from each super mother sapling tree. Super mother sapling trees are 1.5 meter bamboo-willow trees.They are the sources for our seedling propagation through a cutting method. Therefore, we expect 3,200,000 seedlings each year can be cut from our existing super mother saplings.We have been building our initial base site in Xiamen since September 2010 and finished the infrastructure construction at the end of August 2011. We started our bamboo-willow seedlings propagation in November 2010 and intend to start our bamboo-willow tree plantation in September 2011. We expect to generate our initial revenue from the sale of bamboo-willow seedlings beginning in the first quarter of 2012.However, there is no guarantee that we will generate any revenues.Beginning the third quarter of 2012, we expect a secondary source of revenue to come from the sale of young bamboo-willow (two to three years old) for wood pulp in papermaking.As of the date of this prospectus, we have not yet generated any operating revenue.The loss attributable to our equity shareholders for the year ended December 31, 2010 was $144,644 and our accumulated losses as of December 31, 2010 were $153,010.We anticipate that our initial markets will be in the People’s Republic of China, or the PRC. Our business of mass propagation of bamboo-willow is substantially dependent on our ability to protect and commercialize TFPPT.TFPPT has three components: (i) a probiotics-based organic fertilizer formulated and processed using certain proprietary technology; (ii) an aeroponics cultivation system using a process of growing plants suspended in a closed and semi-closed misty environment by spraying the plants’ dangling roots, lower stems and leaves with an atomized, nutrient-rich water solution without the use of soil or an aggregate medium; and (iii) a stereoscopic cultivation method using a 3-dimensional system that suspends roots of plants in a closed trellis where they are sprayed with an atomized nutrient-rich solution at regular intervals, which enhances output per square meter of land per year.In our business of cultivating bamboo-willows, it is only necessary to apply two of the TFPPT components, the probiotics-based organic fertilizer and the aeroponics cultivation system, at and throughout the 20-day nursery stage. As bamboo-willows collected by stem cutting from the super mother sapling trees do not have roots and must be stabilized with a small amount of planting soil (or distilled sand) for the probiotics-based fertilizer mist to be sprayed on the stems and leaves in an aeroponics system, the stereoscopic cultivation method is not used in our aeroponics cultivation technology for bamboo-willow seedlings. 4 Our Industry We operate in the forest seedling industry and we plan to provide bamboo-willow seedlings to forest tree plantation companies, seedling growers, manufacturers of paper pulp products and dealer agents. We believe these industries in China are highly fragmented and competitive with a large number of participants including individual farmers and small private forestry companies. We do not expect to compete with any state-owned agriculture companies. We are in the initial stages of developing our business. As of the date of this prospectus, we have identified bamboo-willow seedlings as the primary plant that we will grow for our business.Since November 2010, we have started propagation of bamboo-willow seedlings.We had planted 10,000 bamboo-willows as super mother bamboo-willow saplings by mid-March 2011. We expect that our super mother bamboo-willow saplings will produce up to 3,200,000 seedlings at the end of 2011. Our business is dependent on the successful application of bamboo-willow as wood pulp and the successful application and commercialization of TFPPT in our business. We expect to compete primarily with private seedling and plantation growers and manufacturers of paper pulp products. Our Competitive Strengths We believe that the following strengths give us a competitive advantage: ● our intellectual property rights to TFPPT; ● our shorter cultivating cycle, which increases production yield within a given cultivation period; ● minimized seasonality of seedling growth; and ● our balanced managementand external consultancyteam with expertise from a variety of professional areas. Our Strategy Our overall strategy is to capitalize on our competitive strengths based on our ability to utilize TFPPT to grow and expand our forest seedling business and eventually to benefit from the anticipated increase in demand for wood pulp products in China.We plan to implement the following elements of our strategy: ● focus on the application and commercialization of TFPPT; ● focus on research and development and expand the application of TFPPT; and ● expand application and commercialization of TFPPT through technology transfer. 5 Risks and Challenges Our business is subject to numerous risks, as more fully described in the section entitled “Risk Factors” immediately following this prospectus summary, including: ● the markets in which we operate are highly competitive; ● we have a limited operating history; ● protection of our intellectual property rights in China may be difficult; ● extreme weather conditions, natural disasters, forest disturbances, terrorist attacks and other emergencies or events may affect our business; ● we depend on our management and key personnel; and ● failure to maintain an effective system of internal controls over financial reporting may diminish investors’ confidence in us and adversely affect our share price. Our Corporate History and Structure We are a holding company established on February 17, 2011 as an exempted company incorporated with limited liability under the laws of the Cayman Islands. We expect to conduct substantially all of our business through Fujian Qianlon Agricultural Technology Co., Ltd., or Fujian Qianlon, a company organized under the laws of the PRC and a direct subsidiary of Hong Kong Dragon Holdings Limited, or HK Dragon Holdings. Our wholly-owned subsidiary Dragon Bright Mintai Botanical Technology Company Limited (formerly known as Team Profit Asia Limited), or Dragon Bright HK, was incorporated in July 2007 as a limited liability company under the laws of Hong Kong. On March 11, 2011, we entered into a share swap agreement with Dragon Bright HK and all of its shareholders. Pursuant to the share swap agreement, the shareholders of Dragon Bright HK exchanged an aggregate of 521,450,000 shares of Dragon Bright HK, representing all of the issued and outstanding shares of Dragon Bright HK, for an aggregate of 521,450,000 of our newly issued shares, representing all of our issued and outstanding shares, at an exchange rate of 1-for-1. As a result of the share swap, Dragon Bright HK became our wholly-owned subsidiary and the former shareholders of Dragon Bright HK, including several of our directors and officers and their family members, became our shareholders.
